DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0106764 A1 in view of DE 10 2008 063 985 A1 (DE '985).  The Examiner has provided a machine translation of DE 10 2008 063 985 A1.  The citation of the prior art in this rejection refers to the machine translation.
Regarding claim 1,
US '764 discloses in its claim 1:
"A method of producing a steel plate member comprising:
quenching a steel plate by heating the steel plate to a temperature which is higher than a first transformation temperature at which austenitization is completed [i.e., the A3 temperature] and then cooling the steel plate at a cooling rate higher than an upper critical cooling rate; 
reheating a second area of the steel plate, without reheating a first area of the steel plate, to a temperature which is higher than a second transformation temperature, at which austenitization starts [i.e., the A1 temperature], and is lower than the first transformation temperature; 
and cooling the reheated steel plate at a cooling rate lower than a lower critical cooling rate to obtain the steel plate member in which a hard area composed of martensite is formed in the first area, a soft area containing tempered martensite in addition to ferrite and pearlite is formed in the second area, and an area composed of only tempered martensite is formed in a third area between the first area and the second area."
	US '764 is silent as to the limitation of "in the cooling process of the tempering step, the shape of the second region is corrected in a temperature range from a temperature that is equal to or lower than the austenite transformation start temperature Al to a temperature that is equal to or higher than a temperature at which transformation into ferrite and pearlite is finished while maintaining the cooling rate slower than the lower critical cooling rate."
	However, DE '985 teaches that for a method of making a partially hardened steel sheet with different ductilities hardening and subsequently inserting into a tool, in which the plate or the steel plate component is hardened, where the tool is disposed over the recesses flushable with gas for obtaining less hardened areas (p. 1).  This is advantageous as it allows for the controlled cooling of the softer areas of the steel while preventing dimensional distortion (lower p. 2 to top p. 3). 
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the method of DE '985 of disposing the sheet to be tempered in a tool of DE '985 with recesses for slower cooling in the process of US '764 in order to prevent distortion of the component during cooling.  Thus, this combination performs the limitation of the shape of the second region being corrected while the second region cools from a temperature equal to or lower than A1 to a temperature that is equal to or higher than a temperature at which transformation into ferrite and pearlite is finished while maintaining the cooling rate slower than the lower critical cooling rate.


Regarding claims 2-4,
	The tool of DE '985 has a die (i.e., a correcting die) with many (i.e., a plurality) ceramic pins with low thermal conductivity (i.e., a heat insulating material); this die may also include a heating mechanism of induction coils (middle p. 5).
Regarding claims 5 and 6,
	US '764 discloses that the tempering is done by induction heating the second are to between the A1 and A3 temperatures [0058].


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738